Case 2:20-cv-01840-WBV-DPC Document 9 Filed 08/04/20 Page 1 of 2
ase 2:20-cv-01840-LMA-MBN Document 3 Filed 06/30/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

 

Eastern District of Louisiana

Kevin Louviere, et al.,

 

Plaintiff(s)

v. Civil ActionNo, 2:20-cv-01840 | (5)

St. Tammany Parish Government, et al.,

 

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) St. Tammany Parish Government
Administrative Complex
21490 Koop Drive
Mandeville, LA 70471

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,

whose name and address are: Maria B. Glorioso (#24435), T.A.
Vincent J. Glorioso, Jr. (#6064)
THE GLORIOSO LAW FIRM
2716 Athania Parkway
Metairie, LA 70002
Tel: (504) 569-9999

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

Date: ___ Jun 30 2020

 

 

 

 

 

 

 
Case 2,20-cv-01840-WBV-DPC Document9 Filed 08/04/20 Page 2 of 2
ase 2:20-cv-01840-LMA-MBN Document 3 Filed 06/30/20 Page 2 of 2

AO 440 (Rey. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 2:20-cv-01840

 

 

 

 

 

 

 

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ()
st _ Tarn e P 4th (roth ‘
This summons for (name of individual and title, ifany) “0 Mbice Cert Pee a >.
was received by me on (date) 7/4/30 re
; Q1449P }Co0o0Pp dn
I personally served the summons on the individual at (place) Oak, LA, nle Comme

Pron ek, ote] LAVME winagdacs cP
rn [ier | a(k Adi ant -ofo4,0 dae) ‘J/g9g/nO 30

C1 I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

1 I served the summons on (name of individual) , who is

designated by law to accept service of process on behalf of (name of organization)

On (date) ; Or
O ireturned the summons unexecuted because 5 or

 

Other (specify):

My fees are $ << for travel and $ <— for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: 7/94 [x2 a

 

Server's signature

IZudh LoBasone LPE

Printed name and title

 

P.0- Bey 2740567 Nw onkar, A
Server's address ”) OQ / ) G-

 

Additional information regarding attempted service, etc:
